                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                               2/12/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
ROBERT DEREK LURCH, JR.,                                      :
                                                              :   ORDER
                           Plaintiff,                         :
                                                              :   19-CV-4350 (PAE) (JLC)
                  - against -                                 :
                                                              :
THE CITY OF NEW YORK; OFFICER OR                              :
EMPLOYEE 1 (whose duty is to request custody :
of people with warrants upstate),                             :
                                                              :
                           Defendants.                        :
--------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Pursuant to the Court’s Order dated January 10, 2020, plaintiff filed an amended
complaint dated January 17, 2020, to substitute Salathia Mixon for “Officer of Employee (1).”
Dkt. No. 30. He filed a second amended complaint dated January 30, 2020. Dkt. No. 31.
Accordingly, to allow the plaintiff to effect service of both amended complaints on Salathia
Mixon through the U.S. Marshals Service, the Clerk of Court is hereby instructed to fill out a
U.S. Marshals Service Process Receipt and Return form for this defendant. The Clerk of Court
is further instructed to issue a summons and deliver to the Marshals Service all of the paperwork
necessary for the Marshals Service to effect service of both amended complaints upon this
defendant.

        SO ORDERED.

Dated: February 12, 2020
       New York, New York




A copy of this Order has been mailed to the plaintiff at the following current address:
Robert Derek Lurch, Jr. (16-A-2468)
B&C#: 9801900620
West Facility
16-00 Hazen Street
East Elmhurst, NY 11370
